Citation Nr: 0123829	
Decision Date: 09/28/01    Archive Date: 10/02/01

DOCKET NO.  96-01 124	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota



THE ISSUE

Entitlement to service connection for dementia, an organic 
mood disorder, and Creutzfeldt-Jakob disease due to Agent 
Orange exposure.


REPRESENTATION

Appellant represented by:  The American Legion 


INTRODUCTION

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 1994 rating decision of the Department 
of Veterans Affairs (VA) Regional Office and Insurance Center 
in St. Paul, Minnesota. 

The issues on appeal were denied in a Board decision dated in 
December 1998. In an Order dated in March 2001, the Court of 
Appeals for Veterans Claims, having received notification of 
the veteran's death, vacated the Board's December 1998 
decision and dismissed the appeal for lack of jurisdiction.



FINDINGS OF FACT

1.	The veteran in this case served on active duty for over 
20 years prior to his retirement in July 1977.

2.	On March 28, 2001, the Board received notice that the 
veteran died on November [redacted] 2000.


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West Supp. 2001); 38 C.F.R. § 20.1302 
(2000). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal on the merits has become moot by virtue of the death 
of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West Supp. 2001); 
38 C.F.R. § 20.1302 (2000).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2000).



ORDER

The appeal is dismissed.




		
WAYNE M. BRAEUER 
Member, Board of Veterans' Appeals

 



